 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 1 of 16 Page ID #:9797



 1   SHANNON LISS-RIORDAN (SBN 310719)
     sliss@llrlaw.com
 2
     ANNE KRAMER (SBN 315131)
 3   akramer@llrlaw.com
     LICHTEN & LISS-RIORDAN, P.C.
 4
     729 Boylston Street, Suite 2000
 5   Boston, MA 02116
     Telephone: (617) 994-5800
 6
     Facsimile: (617) 994-5801
 7
     Attorneys for Plaintiffs
 8
     SERGE HAITAYAN, JASPREET
 9   DHILLON, ROBERT ELKINS, and
     MANINDER “PAUL” LOBANA,
10
     individually and on behalf of others similarly
11   situated,
12
13                        UNITED STATES DISTRICT COURT

14                       CENTRAL DISTRICT OF CALIFORNIA

15
16
     SERGE HAITAYAN, JASPREET                 Case No. 2:17-cv-7454-DSF-ASx
17   DHILLON, ROBERT ELKINS, and              Case No. 2:18-cv-5465-DSF-ASx
18   MANINDER “PAUL” LOBANA,
     individually and on behalf of others     TRIAL DECLARATION OF
19   similarly situated,                      JASPREET DHILLON
20
           Plaintiffs,                        Judge: Hon. Dale S. Fischer
21                                            Courtroom: 7D
22         v.                                 Trial Date: March 23, 2021

23   7-ELEVEN, INC., a Texas corporation,
24
           Defendant.
25
26
27
28
                                              1
                           TRIAL DECLARATION OF JASPREET DHILLON
                                CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 2 of 16 Page ID #:9798



 1   I, Jaspreet Dhillon, declare and state as follows pursuant to 28 U.S.C. § 1746:
 2
           1.     I am a named Plaintiff in this case.
 3
           2.     I was born in Indonesia. I moved to India when I was 11 and moved
 4
     back to Indonesia at age 22. At age 22, I began working for my family’s sporting
 5
     goods store. I managed the store full time for just over two years. As the store
 6
     manager, I hired employees, found wholesalers to sell goods, and ran the store.
 7
           3.     At age 26, I moved to Canada and went back to school. While in
 8
     school, I worked full time in a combination of jobs including bartending,
 9
     delivering newspapers, and working at a UPS warehouse, loading trucks.
10
           4.     At age 28, I moved to Los Angeles. I spent a year working as a
11
     resident manager for an apartment building. After that, I got a job as a
12
     bookkeeper and property manager for a small real estate company. I stayed in that
13
     job for 16 years, until 2006.
14
           5.     I became a 7-Eleven franchisee in 1998. I worked two or more jobs
15
     for a number of years, more than 40 hours a week managing a store for 7-Eleven
16
     and more than 40 hours a week for the real estate company.
17
           6.     In 1998, 7-Eleven did not charge me to become a franchisee. The
18
     company paid me approximately $35,000 over a couple of years to take over
19
     managing a store in Reseda, California, which had been a corporate store. In
20
     2004, my brother took over managing that store.
21
           7.     In 2001, 7-Eleven urged me to take on management of another store,
22
     No. 20958, which is located at 6766 Tampa Avenue in Reseda. I continue
23
     managing that store today. I work in it 7 days a week most weeks, for about 8
24
     hours a day, so typically more than 50 hours per week.
25
           8.     In order to begin managing that store as a franchisee, I had to pay
26
     $160,000 to the outgoing franchisee and $80,000 to 7-Eleven in franchise fees. I
27
28
                                               2
                            TRIAL DECLARATION OF JASPREET DHILLON
                                 CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 3 of 16 Page ID #:9799



 1   also had to sign a franchise agreement with 7-Eleven. I signed a renewed
 2   agreement in 2009.1
 3         9.     In 2005, I bought a Quiznos franchise, which I kept until 2010. My
 4   wife primarily worked at the Quiznos store.
 5         10.    When I became a 7-Eleven franchisee, I understood that I would be
 6   classified as an independent contractor and thought that I would be able to run my
 7   own business. However, throughout my time with 7-Eleven, it became clear that
 8   it is 7-Eleven, not me, who was operating the stores. 7-Eleven exercises detailed
 9   control over every aspect of the day-to-day store operations. If I do not follow 7-
10   Eleven’s rules, I am at risk of receiving a notice that I am in breach of my
11   agreement with 7-Eleven, and so I am constantly under the threat that my store
12   will be taken away if I do not follow 7-Eleven’s rules.
13         11.    In reality, I work as a store manager for 7-Eleven. 7-Eleven even
14   calls franchisees, including myself, “store managers” in the email addresses it
15   created for each franchisee. 7-Eleven uses employees called field consultants to
16   closely manage my work. These field consultants act as my supervisor. Field
17   consultants send constant text messages and emails to me, other franchisees, and
18   managers of corporate stores, directing us how to run the stores.
19         12.    The way 7-Eleven has treated me is very different from how I was
20   treated as a franchisee for Quiznos. At Quiznos, I was required to purchase
21   certain products for making the company’s trademark sandwiches, but other than
22   that, I was free to run the business generally as I wanted. Other than the bread,
23   meat, and sauces, I chose where to order ingredients and supplies from. I
24   negotiated directly with vendors and made the purchases myself. I applied for
25   credit with the vendors and negotiated the terms of payment. I negotiated and
26   signed the store lease myself. I had my own business license in my own name. I
27
28
     1     Exhibit 1317 is a true and correct copy of the franchise agreement I signed.
                                               3
                           TRIAL DECLARATION OF JASPREET DHILLON
                                CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 4 of 16 Page ID #:9800



 1   kept my own bank account and store financials. I did not have field consultants or
 2   other representatives of Quiznos constantly checking up on me and telling me
 3   what to do. I paid Quiznos a 6% royalty weekly from my net sales.
 4         13.    In contrast, 7-Eleven runs the store, and I am just the manager
 5   carrying out its instructions. 7-Eleven controls all the finances, including the bank
 6   account. I cannot access the bank account to make purchases that I think would
 7   help the store’s business. I can only request “draws” from the bank account for
 8   my own pay, which is subject to 7-Eleven’s rules.
 9         14.    7-Eleven divides the gross revenue from the store into two parts and
10   classifies just under half as my share of the gross profit and the rest as 7-Eleven’s
11   share (the 50+% that goes to 7-Eleven is called the “7-Eleven charge”). From my
12   share, 7-Eleven charges me for all of the expenses involved in running the store,
13   including maintenance fees, cash and inventory variation charges, compensation
14   and benefits for store employees, advertising fees, and other selling expenses.
15   Exhibit 1545 shows the expenses I paid to 7-Eleven between October 2013 and
16   December 2019.
17         15.    I am required to deposit all cash, checks, and money orders collected
18   from sales at the store into the 7-Eleven bank account every day. 7-Eleven
19   processes sales from credit cards, and those revenues also go into the store
20   account. 7-Eleven negotiates and contracts with the credit card processing
21   company.
22         16.    I cannot see the store’s bank statements. I do not have a credit or
23   debit card for the account or the store.
24         17.    7-Eleven’s ISP computer system captures all of the financial data for
25   the store. 7-Eleven uses that information to compile a monthly financial report
26   that is provided to me, known as a 48A. Exhibits 1327-1335 are the 48A
27
28
                                                4
                            TRIAL DECLARATION OF JASPREET DHILLON
                                 CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 5 of 16 Page ID #:9801



 1   statements I received from 7-Eleven from October 2013 through December 2019.2
 2   Exhibit 1336 is the complete monthly 48A statement I received from 7-Eleven for
 3   the month of September 2017.3
 4           18.   While I can review the 48A statements to try to understand the
 5   finances at the store, there is really not much I can do to affect the finances. I
 6   order what 7-Eleven prescribes, I follow 7-Eleven’s rules, and I try to provide
 7   good customer service and make sure the employees in the store are doing the
 8   same.
 9           19.   In order to receive a draw for my pay, I have to put in a request to 7-
10   Eleven through the ISP system. 7-Eleven then deposits my pay into my personal
11   bank account through direct deposit. Under 7-Eleven’s rules, I can only request a
12   draw if 7-Eleven calculates that there is a minimum of $10,000 in the store
13   account, and I can request a draw for the amount over $10,000. If the store
14   account does not have the required $10,000 minimum, I have to deposit money
15   into the account to make up for the shortfall.
16           20.   As shown in my 48A statements, the net amount of pay I have
17   received for managing the 7-Eleven store, after taking out all the expenses and
18   fees that 7-Eleven charges me, is very low. While the totals sales at my store have
19   often been around $2 million per year, I have typically only received pay around
20   $10,000 - $40,000 a year.
21           21.   7-Eleven hires a third-party corporation to conduct store audits every
22   quarter. The auditor comes to the store and counts every piece of merchandise in
23   the store and compares it to the book inventory in the ISP system about the
24   merchandise that should be in the store. When the audit shows that the store does
25   not have merchandise that the computer says should be in the store (which may be
26
27   2       Exhibits 1327-1335 are true and correct copies of these 48A statements.
     3       Exhibit 1336 is a true and correct copy of the September 2017 statement.
28
                                                5
                            TRIAL DECLARATION OF JASPREET DHILLON
                                 CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 6 of 16 Page ID #:9802



 1   the result of theft), 7-Eleven charges me for the value of that merchandise. If the
 2   audit shows that there is an overage in the merchandise, 7-Eleven does not pay me
 3   back anything to account for the mistake in its own accounting.
 4          22.   7-Eleven has a separate account in which it calculates and deposits
 5   sales tax that is collected in the store. 7-Eleven makes payments of the sales tax to
 6   the state.
 7          23.   Before I was able to start working as a 7-Eleven franchisee, 7-Eleven
 8   required that I undergo mandatory training sessions. I completed a seven-week-
 9   long training program. The training was conducted at a hotel in Fullerton,
10   California, and at 7-Eleven stores. The training program provided detailed
11   instruction on 7-Eleven’s merchandise, branding, procedures, how to train
12   employees, and computer system. The training taught me everything that I needed
13   to know to operate the store; no prior knowledge of working in retail was required
14   or assumed for trainees. 7-Eleven periodically conducts additional trainings that I
15   am required to participate in.
16          24.   In addition to trainings, 7-Eleven provides an “Operations Manual”
17   that explains all of its standards and procedures for operating a 7-Eleven store.
18   This 900-page manual used to be in hard copy at the store and is now accessible
19   through the store’s ISP computer system.4 Franchisees are required to know and
20   use the contents of the manual.
21          25.   7-Eleven periodically updates portions of the Operations Manual.
22   When there are updates, the field consultant will inform me and train me and the
23   store employees on the procedure. If 7-Eleven introduces a new item, such as a
24   new sandwich, or a new type of chicken wing, the field consultant will train us on
25   how to cook it, package it, and display it. We will then take turns trying the new
26   procedure to make sure we are doing it correctly. The field consultant will
27
28
     4      Exhibit 1026 is a true and correct copy of the 2016 version of the manual.
                                               6
                           TRIAL DECLARATION OF JASPREET DHILLON
                                CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 7 of 16 Page ID #:9803



 1   program the oven to cook the item and program the cash register so that we can
 2   ring up sales for the new item.
 3            26.   In addition to the general Operations Manual, 7-Eleven provides
 4   many detailed manuals and instructions on how to run the store, which we are
 5   required to follow. For example, 7-Eleven provided me with a manual called Hot
 6   Foods Reference Materials with detailed instructions about operating the store’s
 7   oven.5
 8            27.   7-Eleven has installed its ISP computer system in the store, which is
 9   used for all store operations. I am required to use it for bookkeeping, placing
10   orders, handling the store’s day-to-day activities, completing trainings, confirming
11   that all store employees have completed their required trainings, inputting
12   employee schedules and payroll information, among other uses. Essentially, this
13   computer system provides all tools needed to operate a 7-Eleven store. I am not
14   permitted to deviate from 7-Eleven’s ISP system or to use any other method of
15   bookkeeping or ordering. I cannot access this system at home.
16            28.   Most of the store merchandise ordering is done automatically. The
17   ISP system tracks what items are in the store and which need replenishing. 7-
18   Eleven decides what products will be sold and how much to carry. While I have a
19   little discretion to order a small amount of products to sell, 7-Eleven makes it very
20   difficult for me to deviate from its planned ordering.
21            29.   7-Eleven provides reference materials for inventory management.
22   For example, 7-Eleven provided me with instructions on how the ISP system
23   handles inventory in a document called “Managing the Inventory for Franchisees
24   and Managers”.6
25
26
27   5        Exhibit 1003 is a true and correct copy of the manual.
     6        Exhibit 1002 is a true and correct copy of this document.
28
                                                7
                             TRIAL DECLARATION OF JASPREET DHILLON
                                  CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 8 of 16 Page ID #:9804



 1          30.    At times, I have tried to go into the computer system and change the
 2   ordering, but my field consultant has reprimanded me when I tried to do that.
 3          31.    The system also determines what the retail price of each item should
 4   be. On occasion, I have attempted to adjust prices on some items, but my field
 5   consultant has reprimanded me for doing that. For example, Exhibit 1143 is an
 6   email I received from my field consultant telling me that 7-Eleven was losing
 7   money on an election-related cup because 7-Eleven’s retail price was $1.89 and I
 8   sold the cup for $1.74.7
 9          32.    7-Eleven schedules when merchandise will be delivered to the store,
10   and I am required to ensure that it is scanned into the system and put away
11   properly. Either I or the store employees will stock it onto the shelves. 7-Eleven
12   provides “plan-o-grams”, showing where and how the items should be arranged
13   on the shelves.
14          33.    7-Eleven negotiates and obtains the store leases. The lease is in 7-
15   Eleven’s name, not my name. 7-Eleven pays for rent, property taxes, and property
16   insurance. I am charged for trash and common area maintenance.
17          34.    Through December 31, 2019, the store has always been open 24
18   hours per day, 365 days per year, as required by 7-Eleven’s rules. I have not been
19   permitted to set the store’s hours or close the store, ever.
20          35.    7-Eleven maintains a camera system in the store, through which it
21   monitors all transactions and employee-customer interactions. 7-Eleven monitors
22   the cash register at all times.
23          36.    7-Eleven controls the temperature for the store from its headquarters
24   in Texas. It is often too hot or too cold depending on the weather. I am not
25   permitted to adjust the temperature of the store myself.
26
27
28
     7      Exhibit 1143 is a true and correct copy of the email.
                                                8
                             TRIAL DECLARATION OF JASPREET DHILLON
                                  CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 9 of 16 Page ID #:9805



 1         37.    Even though 7-Eleven charges me for all maintenance and cleaning, I
 2   cannot choose the maintenance service providers. 7-Eleven solicits and negotiates
 3   the price with maintenance providers and then charges me for that cost.
 4         38.    When equipment needs to be fixed, or there are maintenance issues
 5   that need to be attended to in the store, I have to request maintenance from my
 6   field consultant or put in a maintenance request on the ISP system. I am not
 7   permitted to contract on my own to have equipment fixed in the store. 7-Eleven
 8   then charges me for the maintenance that it arranges.
 9         39.    Examples of maintenance issues that arise include that the air
10   conditioning will stop working, the temperature is off in the walk-in cooler, or
11   there is a clogged toilet or drain. I cannot hire someone to fix these issues myself
12   but instead need to wait for the maintenance that 7-Eleven arranges. I do not have
13   any control over when the maintenance will get done, and if it is not taken care of
14   completely, I cannot take up the issue directly with the maintenance provider.
15   Instead, I would need to report it to 7-Eleven and wait for it to get fixed. 7-Eleven
16   sets a priority list for what maintenance issues get attention. 7-Eleven charges me
17   for the maintenance, even though I do not have any control over it.
18         40.    7-Eleven negotiates all of the contracts for the vendors that supply
19   merchandise for the store. 7-Eleven chooses the vendors, negotiates the inventory
20   purchase price, sets the delivery times, and decides the inventory amounts. While
21   I am required to have all items scanned and accounted for, I am charged for all
22   merchandise that was ordered, and if a shipment is not correct, I have to file a
23   report with 7-Eleven, and it is very difficult to get 7-Eleven to correct the amount
24   it has charged me. 7-Eleven pays the vendors from the store bank account, which
25   I cannot access. The invoices typically go straight to 7-Eleven, not me.
26   Meanwhile, 7-Eleven charges me for inventory shortages. Thus, I am charged for
27   items regardless of whether the vendor delivered the correct shipment. However, I
28
                                               9
                           TRIAL DECLARATION OF JASPREET DHILLON
                                CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 10 of 16 Page ID #:9806



 1   cannot choose to change a problematic vendor, nor withhold payment until the
 2   correct shipment is delivered.
 3         41.    7-Eleven-provides all the equipment in the store, which it requires to
 4   be used, including the fountain drink machine, ice machine, and the food service
 5   equipment. 7-Eleven controls when the equipment is replaced or upgraded. I am
 6   not permitted to contract with a maintenance company to perform repairs or to
 7   replace the equipment myself.
 8         42.    7-Eleven decides if a store needs upgrading or renovation. I do not
 9   have any control to make that decision, nor would I be able to access the bank
10   account to pay for any improvements to the store.
11         43.    7-Eleven creates advertising and promotions for the store. I am
12   required to display the advertising in the store and on the windows, as 7-Eleven
13   prescribes, and I cannot alter it. It is not my decision whether to participate in the
14   promotions, even if I do not think it makes good business sense. As an example,
15   Exhibit 1167 is an email I received from my field consultant, Kristen Shubert, on
16   March 13, 2014, stating that I was required to put up advertisements for Montclair
17   cigarettes on the doors of my store.8
18         44.    The inventory that 7-Eleven orders and requires be sold in the stores
19   includes many of its proprietary products like Slurpees, hot dogs, and nachos, and
20   7-Eleven brand products. I cannot decide that the store will not stock the item.
21         45.    While 7-Eleven requires me to hire employees to work in the store,
22   they are also required to follow all 7-Eleven rules and procedures. First, the
23   employees must go through initial store training on the ISP system, and I must
24   certify that they have completed it. I also have to make sure they go through
25   annual ongoing training 7-Eleven provides about topics such as preparing food
26   and selling beverages. 7-Eleven also requires that all store employees wear 7-
27
     8     Exhibit 1167 is a true and correct copy of the email.
28
                                               10
                            TRIAL DECLARATION OF JASPREET DHILLON
                                 CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 11 of 16 Page ID #:9807



 1   Eleven uniforms and name tags while working in the store. Exhibit 1137 is an
 2   example of training documents I was given to use with employees.
 3         46.    Payroll for store employees is processed through the 7-Eleven ISP
 4   system. Store employees must clock in and out on the ISP system, and I have to
 5   verify their times for accuracy. While I input their pay rates, 7-Eleven calculates
 6   their pay from the time they enter into the 7-Eleven system and issues their pay
 7   directly to them. 7-Eleven used to send the employees checks for their pay (on
 8   which it listed my name as the employer). In recent years, most employees are
 9   paid through direct deposit into their bank accounts, which they set up through 7-
10   Eleven’s payroll system.
11         47.    Until 2019, 7-Eleven processed payroll itself. Beginning in 2019, 7-
12   Eleven began using ADP for the payroll. 7-Eleven pays for ADP to process the
13   payroll, which is still operated through 7-Eleven’s ISP system.
14         48.    7-Eleven arranges for payment of workers compensation insurance
15   for store employees and charges the cost to me.
16         49.    Field consultants monitor franchisees to ensure we are following all
17   instructions. If we do something wrong, they will “re-coach” us to make sure we
18   are following procedures properly. If we continue to do something wrong, a field
19   consultant can give us a “letter of notice” (called an “LON”), which is a mild
20   reprimand. If we get several LONs, we can then get a “breach” from the market
21   manager. (Market managers are 7-Eleven employees who supervise the field
22   consultants.) If we get three breaches within two years, we can lose the franchise,
23   meaning that we can no longer work at the store and do not get any money paid
24   back that we put into it.
25         50.    The field consultants also regularly visit the store in person. They
26   walk through the store and verify that the store is up to 7-Eleven’s standards in
27   terms of issues like cleanliness and the placement of the merchandise on the
28
                                              11
                            TRIAL DECLARATION OF JASPREET DHILLON
                                 CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 12 of 16 Page ID #:9808



 1   shelves. The field consultants will instruct me to move different products to
 2   different shelves or to change the way the beverages are arranged in the cooler.
 3   For example, I am required to keep milk in the first door of the cooler, juice in the
 4   second door, and water in the third. Sometimes, the field consultant will tell me to
 5   switch the placement of the soda drinks with the energy drinks, or to move the
 6   wine from an upper shelf to a lower shelf.
 7            51.   Exhibit 1004 shows an example of a document field consultants must
 8   use to confirm that franchisees are following 7-Eleven’s rules. It is a Quality
 9   Assurance Food Safety Verification used as an inspection tool for food quality.9
10            52.   I receive frequent instructions from field consultants, such as an
11   email I received from my field consultant, instructing me to post instructions
12   about using the 3-compartment sink and to remind the store employees about how
13   to use the sink.10
14            53.   In addition to ensuring that we follow 7-Eleven’s rules, the field
15   consultants encourage franchisees and corporate store managers to sell as much
16   product as possible. 7-Eleven requires us to “plus sell”, meaning try to encourage
17   customers to buy additional items. I was spoken to by my field consultant one
18   time when a mystery shopper noted that I hadn’t done that when he visited the
19   store.
20            54.   The field consultants also send emails comparing franchisees’ sales
21   and pushing us to sell more. For example, Exhibit 1085 is an email I received
22   from my field consultant, Kristen Shubert, on February 17, 2014, about the results
23   of Valentine’s Day bakery sales and highlighting who sold the most cupcakes and
24   donuts.11 Other emails showing field consultants urging us to sell more
25
26
     9        Exhibit 1004 is a true and correct copy of the document.
27   10       Exhibit 1093 is a true and correct copy of the email.
28
     11       Exhibit 1085 is a true and correct copy of the email.
                                                12
                             TRIAL DECLARATION OF JASPREET DHILLON
                                  CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 13 of 16 Page ID #:9809



 1   merchandise and instructing us about promotions 7-Eleven was running are
 2   contained in Exhibits 1086-1097. As shown in these emails, 7-Eleven market
 3   managers, who supervise the field consultants, set up competitions among the
 4   field consultants to see who can get their franchisees to sell the most.
 5         55.    Exhibit 1100 is an email thread I received from Ms. Shubert on
 6   February 25, 2015, first informing me and other franchisees about a promotion on
 7   Sam Adams beer, and then informing us that part of the promotion was illegal and
 8   we should not honor it.12
 9         56.    Exhibit 1005 is an email I received from Chad Tamashiro, who was
10   briefly my field consultant, telling me that 7-Eleven was ordering new meat items
11   and providing me with instructions about where to place the items in the store.13
12         57.    Exhibit 1106 is an email I received from Derrick Washington, who
13   became my field consultant after Ms. Shubert, about a competition among
14   franchisee stores for sales of chicken sandwiches.14
15         58.    Exhibit 1107 is an email I received from Mr. Washington on August
16   29, 2016, about changes to 7-Eleven promotions.15
17         59.    Exhibit 1108 is an email I received from Mr. Washington on
18   September 26, 2016, with the results of a competition among franchisee stores to
19   sell chicken wings and instructing franchisees to focus on selling pizza and
20   wings.16
21         60.    Exhibit 1112 is an email I received from Mr. Washington on April 3,
22   2017, informing me and other franchisees that 7-Eleven was lowering the price of
23   certain beer items.17
24
25   12    Exhibit 1100 is a true and correct copy of the email.
     13    Exhibit 1005 is a true and correct copy of the email.
26
     14    Exhibit 1106 is a true and correct copy of the email.
27   15    Exhibit 1107 is a true and correct copy of the email.
28
     16    Exhibit 1108 is a true and correct copy of the email.
                                               13
                             TRIAL DECLARATION OF JASPREET DHILLON
                                  CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 14 of 16 Page ID #:9810



 1          61.   Exhibit 1120 is an email I received from Mr. Washington on October
 2   23, 2017, instructing me and other franchisees regarding selling products related
 3   to the Los Angeles Dodgers.18
 4          62.   Exhibit 1170 is an email I received from Ms. Shubert on March 15,
 5   2015, informing me that Quality Beverage, a beverage vendor, would be visiting
 6   my store within the next 30 days to make changes to the beverage displays in the
 7   store.19
 8          63.   Exhibit 1171 is an email I received from Mr. Tamashiro on May 22,
 9   2015, informing me that 7-Eleven was introducing a new lottery game and that
10   lottery representatives would be coming to the store the following week to install a
11   display for the new game.20
12          64.   Exhibit 1172 is an email I received from Mr. Tamashiro on June 4,
13   2015, informing me that 7-Eleven was raising the price of 7-Eleven branded
14   eggs.21
15          65.   Exhibit 1177 is an email I received from Derrick Washington on
16   April 27, 2016, informing me that 7-Eleven was implementing a new order
17   delivery system known as “CDC Plus” and informing me of the days of the week
18   on which I would receive deliveries of certain categories of items, such as hot
19   foods and frozen foods.22
20          66.   Several years ago, 7-Eleven developed a mobile application to build
21   customer loyalty, which gives points to customers for making purchases and
22   allows them to redeem their points for merchandise. 7-Eleven has instructed
23
24
     17     Exhibit 1112 is a true and correct copy of the email.
25   18     Exhibit 1120 is a true and correct copy of the email.
26
     19     Exhibit 1170 is a true and correct copy of the email.
     20     Exhibit 1171 is a true and correct copy of the email.
27   21     Exhibit 1172 is a true and correct copy of the email.
28
     22     Exhibit 1177 is a true and correct copy of the email.
                                              14
                            TRIAL DECLARATION OF JASPREET DHILLON
                                 CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 15 of 16 Page ID #:9811



 1   franchisees to encourage customers to use the app. Exhibit 1098 is an email I
 2   received from Ms. Shubert on February 19, 2015, instructing franchisees to follow
 3   through with encouraging customers to use the 7-Eleven app.23
 4           67.   Customers may redeem their points in any 7-Eleven store, even if
 5   they made their purchases for which they received their points at a different store.
 6   I do not know how 7-Eleven accounts in my 48As for the merchandise redeemed
 7   through these points.
 8           68.   In 2017, 7-Eleven launched an updated version of its customer
 9   reward program, called 7Rewards. Exhibit 1193 is an email I received from Mr.
10   Washington, forwarding an email message from Greg Franks, a 7-Eleven
11   executive, about the launch of 7Rewards.24
12           69.   Exhibit 1192 is a document called 7Rewards FAQ that I received
13   from 7-Eleven, which provides instructions about how to answer questions from
14   customers and how the rewards program worked with the store computer system.25
15           70.   A couple of years ago, 7-Eleven began partnering with Postmates.
16   My field consultant told me I needed to sign up to allow customers to order
17   through Postmates and have Postmates couriers pick up the purchased items at the
18   store and deliver them to customers.
19           71.   When customers use Postmates to order from 7-Eleven, I do not
20   know how it is determined which store the Postmates courier will pick up items
21   from.
22           72.   In addition to using field consultants, 7-Eleven also monitors my
23   performance by sending mystery shoppers to the store to evaluate it based on a
24   number of factors, such as cleanliness, lighting, greetings and interactions with
25
26
     23      Exhibit 1098 is a true and correct copy of the email.
27   24      Exhibit 1193 is a true and correct copy of the email.
     25      Exhibit 1192 is a true and correct copy of the document.
28
                                              15
                             TRIAL DECLARATION OF JASPREET DHILLON
                                  CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 319 Filed 03/18/21 Page 16 of 16 Page ID #:9812



 1   store employees, the manner in which the merchandise is stocked in the store, and
 2   the manner in which food and beverage products are presented. 7-Eleven
 3   routinely sends me emails with the results of these “Customer Experience Visits”,
 4   and I am expected to improve any issues that were identified by the mystery
 5   shopper.
 6         73.    For example, one time my field consultant reprimanded me when the
 7   mystery shopper reported I was behind the counter and was not wearing a uniform
 8   and did not “plus sell”.
 9
10
     Signed under the penalties of perjury this 18th
                                                _____ day of March 2021 in
11
     __________,
     Chatsworth  California.
12
13
                                           __________________________
14
                                           Jaspreet Dhillon
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             16
                            TRIAL DECLARATION OF JASPREET DHILLON
                                 CASE NOS. 17-CV-7454; 18-CV-5465
